C

nN

C0 FN Dur W

10
1]
12
13
14
15S
16
17
18
19
20
21

oo
24
25
26
27

ase 2:19-cv-00431-SMJ ECFNo.3 filed 12/26/19 PagelD.19 Page 1 of 4

FILED IN THE
___US, DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

0, UNITED STATES DISTRICT COURT
neh — STERN DISTRICT OF WASHINGTON DEC 26 2019
S meron re, SEAN F. McAVOY, CLERK
lel, is pec ans SPOKANE WASHINGTON O™

 

Plaintiff(s)/United States
Case No. 2:19-CV-0043 1-SMJ

 

Deer teust of elerse U.S:

Mi force Fe WOM LD Kifer cs BA SG
Defendant(s)

 

Pro Se Motion to Obtain ECF Login and Password

NOW COMES the Plaintift/Defendant, | Jiscx Coynmechove. .
appearing pro se (hereinafter “Pro Se Litigant”), and respectfully requests that the
court permit said Pro Se Litigant to obtain an ECF login and password. In support
of this motion, Pro Se Litigant states the following:

1. Pro Se Litigant is presently a named party in the above case.

2. Pro Se Litigant represents that he/she has the following systems required
to participate in ECF:

A. Personal computer that has current security patches applied.
B. Word processing software for creating pleadings and software
used to convert pleadings to PDF.

C. PDF reading software used to read documents converted to

PDF;

 

 
Cc

Oo © HN DH Hn bh WD NO —

NM mo HN bw NO NO HO KN NO HH FF = = FeO = OO SO OS le
oN HN A BP WY NH SKB CO OMe HT DH NH FF WD NY — ©

 

hse 2:19-cv-00431-SMJ ECFNo.3 filed 12/26/19 PagelD.20 Page 2 of 4

D. An email account and Internet access with a minimum of 2
megabits per second (Mb/s) of bandwith for upload and download;
E. Internet browser that is compatible with CM/ECF, such as
Internet Explorer or Firefox;

F. A PACER account with PACER login and password;

G. A document scanner and/or access to a document scanner.

3. As acondition of obtaining an ECF login and password, Pro Se Litigant

understands and agrees to the following:

A. That I am required to maintain and keep the aforementioned
systems in working order;

B. That I am required to review the U.S. District Court, Eastern
District of Washington Administrative Procedures for Electronic
Case Filing and will be expected to comply with all rules and
procedures governing ECF;

C. That I may only file electronic documents in the above-
captioned case;

D. That the clerk’s office will terminate my ECF Registration
should an attorney subsequently file an appearance on my behalf in

the above captioned case;

 
Oo FIN DBD uN F&F WW NHN

NB NO BO BL BO BD BRD BRD RD OO Oe
eo a DN A BF WY NY KF DOD OC eH HD Hn FP WwW NY FF O&O

base 2:19-cv-00431-SMJ ECF No.3 filed 12/26/19 PagelD.21 Page 3 of 4

E. That the court may terminate my ECF Registration at any time
for failure to comply with any of the above conditions or other

conditions stated in the ECF Registration Form.

WHEREFORE, Pro Se Litigant respectfully requests that the court:

A. Grant the Motion to Obtain an ECF Login and Password;

B. Grant such other relief as is equitable and just.

 

Date: {2/23 /] Signature: Uy, ape

Name: ved Meliss. i

Address: 8U610 Uy PL SW
Fedur ol Way Uh. 9823
Telephone No. (Jab). 355-Y me

 

 

 
Co Oo HY DW NH HP WHY HH

on Nn nN BR WwW HY SH CO Bo FHT DK SF WwW YY | &

base 2:19-cv-00431-SMJ ECFNo.3 filed 12/26/19 PagelD.22 Page 4of4

CERTIFICATE OF SERVICE

[hereby certify that on the 24 day of Deconaber , 20 \4_, I filed
the foregoing document with the Clerk of Court. I certify that a true and correct

copy of said Motion was sent to all case participants in the following manner:
y U.S. Mail - Postage Prepaid Other

Personal Service

Parties Served: hkn, Chian-Aen L. \ ot nex
AFLoA/

ISOO Ww. ii he
My met
Tonk Base! Klee eau gty OP

DATED this 2.4 _ day of December , 20

   

Signature

 

 
